CAMPBELL, Judge.
The issue of the credibility of plaintiff’s damages was not or should not have been before the trial judge on a motion for directed verdict. The jury and not the judge passes on credibility. The question is whether the plaintiff has offered enough evidence to permit a legitimate inference of negligence on the part of the defendant. We hold that the evidence as to defendant’s backing up and the damage to plaintiff and her car presented a legitimate inference of negligence in the form of improper lookout or excessive speed, or both. See Conway v. Timbers, Inc., 7 N.C. App. 10, 171 S.E. 2d 62 (1969), cert. denied, 276 N.C. 183 (1970); Murray v. Wyatt, 245 N.C. 123, 95 S.E. 2d 541 (1956). See also annotations on the backing of automobiles at 67 A.L.R. 647, 63 A.L.R. 2d 5, 63 A.L.R. 2d 108, and 63 A.L.R. 2d 184.
Reversed.
Judges Morris and Vaughn concur.